DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 5 , 8, 9, 11 and 12 in the reply filed on 11/11/2019 is acknowledged.

Claims 13, 16, 17, 20, 22, 23, 25, 27, 29, 31, 33-35 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Longping et al. (CN 103951782).
	In the Abstract and Examples 1 and 3, Longping et al. discloses a coating composite resin comprising modified montmorillonite, organosilane coupling agent (i.e. γ-methacryloxypropyltrimethoxysilane (KH-570) and more than two acrylate monomers (including 12% butyl acrylate (BA), and hydroxyethyl methacrylate (HEMA).
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1) are met. 

Claim(s) 1, 5, 8, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenfang et al. (CN 103242490)
	In the abstract, and ¶ 7, Wenfang et al. teach montmorillonite-polyacrylate composites comprising one or more layers of montmorillonite intercalated with polyacrylate having multifunctional acrylate silane coupling agent as the organosilane coupling agent, forming multifunctional acrylate silane coupling agents consistent with the present claim 5, wherein the polyacrylate comprises two acrylate monomers having different solubility, i.e. 1,6- hexanediol diacrylate and tri(propylene glycol) diacrylate (see example 3). The hydrophobic 1,6- Hexanediol diacrylate monomers (18.2 g) is in an amount of 33 wt% and the hydrophilic tri(propylene glycol) diacrylate monomer (6.1 g) is in an amount of 11 wt%, based on the weight of the polyacrylate (total polyacrylate: 30.3g + 18.2g + 6.1 g).
	The montmorillonite is in an amount of 5 wt% based on the montmorillonite-polyacrylate composite, and the organosilane coupling agent is in an amount of 30 wt% based on weight of the montmorillonite (see ¶ 64-66).
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1) are met.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE